Citation Nr: 1045880	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for claimed multiple 
sclerosis (MS).  

2.  Entitlement to service connection for claimed peripheral 
neuropathy, as secondary to the service-connected type II 
diabetes mellitus.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972.  

These matters came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in October 2010.  



FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran engaged 
in combat with the enemy.  

2.  The Veteran is found to have presented credible lay assertion 
sufficient to establish a continuity of symptomatology referable 
to his MS dating from a time shortly after service.  

3.  The currently demonstrated MS is shown as likely as not to 
have had its clinical onset during the seven year presumptive 
period following his separation from active service.  

3.  The Veteran is shown as likely as not to have manifestations 
of peripheral neuropathy as the result of the service-connected 
type II diabetes mellitus.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by MS is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral neuropathy is proximately due 
to or the result of the service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of the requirements 
of VCAA is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within seven 
years after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

Since the applicable provision of the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124(a), Diagnostic Code 8018, 
provides a minimum rating of 30 percent for MS, any post-service 
manifestations of the disorder within seven years after discharge 
are sufficient to invoke the presumption.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Further, secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any increase 
in severity due to the natural progress of the disease from the 
current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

The record shows that the Veteran served in the Republic of 
Vietnam from August 1968 to August 1969.  His duty assignments 
included that of field artillery battery man.  

Moreover, the DD Form 214, Certificate of Release or Discharge 
from Active Duty, shows that he was awarded the Vietnam Service 
Medal with two Bronze Service Stars, the Good Conduct Medal, the 
Vietnam Campaign Medal with device, a Sharpshooter Badge, the 
National Defense Service Medal, a Combat Action Ribbon, a Unit 
Cross of Gallantry with palm device, a Rifle Sharpshooter Badge, 
and a Navy Unit Citation.  

It must be noted that, as a combat veteran, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

That section, however, does not address the questions of either 
current disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Ribbon, and Unit Cross of Gallantry with 
palm device denote combat participation, the Board concedes that 
the Veteran is entitled to the application of 38 U.S.C.A. § 
1154(b).  

The Board's analysis will focus specifically the evidence is 
needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

With respect to the claim of service connection for MS, the 
Veteran asserts developing symptoms of his multiple sclerosis 
within seven years after his period of service in the U.S. Marine 
Corps, and thus the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309(a) should apply so as to warrant a grant of service 
connection.  

The service treatment records are negative for complaints and 
findings of multiple sclerosis, although he was treated at 
various times for headaches and weakness, as well as for mild 
median sling palsy, glomerulonephritis, chronic prostatitis and 
persistent pyuria and dysuria.  

Significantly, an October 1969 service treatment record shows 
symptoms of tiredness, weakness, nerves and poor appetite since 
returning from the Republic of Vietnam in August 1969, with no 
apparent psychological problems.  

A service treatment record dated later in that month showed that 
the Veteran was "still feeling lousy."  Moreover, a January 
1970 service treatment record reveals complaints of flu symptoms 
for 5 days, including headache, sore throat and cold symptoms.  
The service treatment records that follow, reflect complaints of 
malaise, and treatment for blood poisoning.  

During his October 2010 hearing, the Veteran testified that his 
MS symptomatology began in 1972, shortly after service.  He 
reports being first diagnosed with MS in 1978, approximately 6 
years after separation from service.  He asserts having 
experienced recurring flare-ups of his MS in 1978, 1987, 1990, 
1994, 1999, 2001, 2004 and 2006.  

Unfortunately, there is no documentation of the treatment the 
Veteran described in his October 2010 hearing testimony.  
However, the private treatment records, described hereinbelow, 
show a diagnosis of MS as early as September 1988, when it was 
noted that the Veteran had a history of multiple sclerosis with 
optic neuritis.  

As noted, the first record of medical treatment for multiple 
sclerosis is dated in 1988.  In a treatment record, dated in 
April 1988, a private physician reviewed his MRI scan and noted a 
small periadequeductal area in the mid-brain that had a high 
signal, which the physician opined may well have represented an 
area of inflammation strictly based on the Veteran's history.  
The Veteran was diagnosed with brain stem encephalitis, and a 
lumbar puncture was considered.  

A private treatment record, dated in September 1988, reveals 
findings of increased signal characteristics with Gadolinium 
enhancement in the right periventricular white matter of the 
posterior occipital horn.  

Also, the physician observed the ocular nerves as well as the 
optic chasm and right optic tract displayed increased signal as 
well as enhanced Gadolinium, which the physician opined was 
consistent with the Veteran's underlying diagnosis of MS.  

A June 1994 private treatment record shows findings of several 
areas of abnormal increased T2 signal in the periventricular 
white matter with involvement of the corpus callosum.  

The physician opined that the appearance and pattern of these was 
highly suggestive of a primary demyelinating disease, id est, MS.  
The physician noted other etiologies including ischemic change 
and other inflammatory disorders could not be excluded but were 
considered less likely.  

The private and VA treatment records, dated from July 2001 to 
June 2009, show a history of MS since 1972, findings of problems 
with fatigue, lack of stamina, musculoskeletal pain, right 
mandibular trigeminal nerve distribution lacenating pain 
consistent with trigeminal neuralgia and MS that has evolved into 
a secondary progressive pattern, and indicate diagnoses of MS.  

Notably, in opinion statements received from the Veteran's 
private physician, dated in August 2006, March 2007 and July 
2009, the physician indicated that the Veteran had been treated 
for more than 34 years at the private medical facility for his 
MS, and was originally diagnosed with the disease in 1972.  

The private physician added that he had been partners with a now-
deceased physician who treated the Veteran at the same facility 
for his MS in 1972 and noted that the Veteran had a history of 
symptoms compatible with the diagnosis provided by the now-
deceased physician.  

Moreover, the physician opined that, as the Veteran served in 
Vietnam and was as likely as not exposed to dioxin, his MS was 
almost certainly caused by that exposure.  The physician noted 
that the Veteran has a very long history of multiple sclerosis 
and concluded that related symptoms likely appeared to have 
occurred during service.  

Based on the foregoing, the Board finds that the evidence to be 
in relative equipoise in showing that the Veteran's MS symptoms 
as likely as not had its clinical onset during the seven-year 
presumptive period after his service.  

In resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for MS is warranted.  

The Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
vertigo, weakness, fatigue and other symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Federal Circuit has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  

Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  

Similarly, the Court has held that, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran's reports of vertigo, weakness 
and fatigue are found to be capable of lay observation and 
constitute competent evidence.  The Board also finds his 
statements to be credible.  

The Veteran's statements that his MS symptoms began in 1972, with 
recurring flare-ups in 1978, 1987, 1990, 1994, 1999, 2001, 2004 
and 2006 are supported by the medical evidence of record.  

With respect to the claim of service connection for peripheral 
neuropathy, the Veteran asserts that he currently suffers from 
peripheral neuropathy as secondary to his service-connected type 
II diabetes mellitus.  

Of preliminary importance, in a June 2006 rating decision, the RO 
granted service connection for type II diabetes mellitus, and 
assigned a 10 percent rating, effective on February 27, 2006.  
Most recently, in a June 2007 rating decision, the evaluation for 
type II diabetes mellitus was increased to 20 percent, effective 
on December 1, 2006.  

Notably, the service treatment records are entirely negative for 
treatment for neurological pathology.  

In a January 2006 private treatment record, the Veteran was 
diagnosed with type II diabetes mellitus.  

A February 2006 private treatment record reflects findings of 
type II diabetes mellitus with numbness or tingling sensations.  
A subsequent February 2006 private treatment record indicates 
that the Veteran was diagnosed with neuropathy and was only 
recently diagnosed with diabetes.  

A September 2006 private physician's statement revealed that the 
Veteran had been treated for peripheral neuropathy for the past 3 
years, which might have preceded his diabetes mellitus.  

Significantly, the private opinion statements from the same 
physician, dated in August 2006 and March 2007, showed that the 
Veteran was regarded to have been exposed to herbicides in 
Vietnam, which caused him to develop diabetes, and more recently, 
significant polyneuropathy that was related to diabetes.  

The physician indicated that, at times, neuropathy occurred even 
prior to a diagnosis of diabetes mellitus and opined that it was 
clear that the Veteran's neuropathy was related to herbicide 
exposure in Vietnam.  

Specifically, in the March 2007 statement, the private physician 
noted that the Veteran's diabetes was diagnosed several years 
ago, and that neuropathy was evident before 2001.  

The physician opined that it was frequently true that the 
polyneuropathy secondary to diabetes developed prior to the 
recognized onset of the problem with diabetes itself in adults 
with type II diabetes.  The physician added that the argument put 
forward that there could not be a connection between diabetes and 
neuropathy in this instance, based on all literature evidence in 
regard to the knowledge of diabetic neuropathy for more than a 
century, was utterly against all science available in regard to 
these medical problems.  The physician indicated that it was very 
clear and undeniable that the Veteran's neuropathy was directly 
related to his problem with diabetes.  

A VA examination report, dated in May 2007, showed a diagnosis of 
noninsulin dependent diabetes mellitus, adult onset, well-
controlled, with current complications of peripheral neuropathy 
and persistent nocturia. 

On VA examination in November 2007, the Veteran complained of 
numbness and tingling in the lower legs and feet since 2001, with 
pain that was constant, worsening when standing or ambulating, 
and improved by sitting down.  

The Veteran noted that his flare-ups occur whenever he was on his 
feet for more than 30 minutes or when he ambulated two blocks.  
The examiner noted that the nerves affected were the large and 
small nerves of the feet, and observed that sensation to 
monofilament and vibration was diminished in the feet, 
bilaterally.  No muscle wasting or atrophy was identified on 
examination, the joints were not affected, and no diagnostic 
tests were conducted.  

The Veteran was diagnosed with diabetic peripheral neuropathy 
both lower extremities as likely as not secondary to diabetes 
based on outside and internal VA neurology consults.  

Again, the evidence is found to be in relative equipoise in 
showing that the Veteran as likely as not suffers from peripheral 
neuropathy that is due to the service-connected diabetes 
mellitus.  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for peripheral neuropathy, as 
secondary to the service-connected type II diabetes mellitus, is 
warranted.  



ORDER

Service connection for multiple sclerosis is granted.  

Service connection for peripheral neuropathy is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


